EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Dean, Registration No. 61570, on 5/17/2022.

The claims have been amended as the following:
1. (Currently Amended) A character input device comprising:
a character input unit configured to input a character or a symbol;
a display unit configured to display the character or symbol input via the character input unit on a display;
a storage unit configured to store data input via the character input unit and information or data related to a character input; and
a control unit configured to control the character input unit, the display unit, and the storage unit,
wherein the character input unit includes a language input unit and an auxiliary input unit,
wherein the language input unit is visually compartmentalized into a plurality of character group regions,
wherein the character group regions are divided into a plurality of individual character regions, wherein at least one character group region has a central individual character region key disposed at the central region of the at least one character group region, and
wherein when at least one central individual character region key of one character group region and/or at least one individual character region of another character group region is sequentially pressed, the control unit displays, in the display unit or the auxiliary input unit, words combinable by the characters corresponding to the individual character regions of the one character group region pertaining to the pressed at least one central individual character region key and/or the character corresponding to the pressed at least one individual character region[[.]];
wherein the character input unit comprises an upper and lower case shift key, and
wherein if the character or word is input and the upper and lower case shift key is then pressed, the character or word input after a blank is input is converted into an upper or lower case,
wherein if a conversion range is selected and the upper and lower case shift key is then pressed to convert the character or word corresponding to the selected conversion range, and
wherein if the upper and lower case shift key is repeatedly pressed after the character is input, all characters or words before a cursor are converted.  

2. (Canceled)

3. (Original) The character input device of claim 1, wherein in the language input unit, the characters are sequentially arranged in an alphabetic order or a consonant and vowel order to intuitively input the characters.

4-9. (Canceled)  
  
10. (Original) The character input device of claim 1, wherein at least one of the character group regions include an integrated function key, and
wherein if the integrated function key is pressed, a data display of data produced by a user, characters, symbols, figures, pictures, photos, moving pictures, emoticons, voice files, audio files, contacts, notes, or common phrases is displayed to be selected and input, and user defined data is enabled to be registered or deleted.

11-17. (Canceled)  
  
18. (Currently Amended) The character input device of claim [[17]] 19, wherein if the integrated parenthesis key is repeatedly pressed, a corresponding open parenthesis symbol is input and then each time the integrated parenthesis key is pressed once, the closed parenthesis symbol is input in a reverse order to correspond to the corresponding open parenthesis symbols.

19 (Currently Amended) A character input device comprising:
a character input unit configured to input a character or a symbol;
a display unit configured to display the character or symbol input via the character input unit on a display;
a storage unit configured to store data input via the character input unit and information or data related to a character input; and
a control unit configured to control the character input unit, the display unit, and the storage unit,
wherein the character input unit includes a language input unit and an auxiliary input unit,
wherein the language input unit is visually compartmentalized into a plurality of character group regions,
wherein the character group regions are divided into a plurality of individual character regions, wherein at least one character group region has a central individual character region key disposed at the central region of the at least one character group region, and
wherein when at least one central individual character region key of one character group region and/or at least one individual character region of another character group region is sequentially pressed, the control unit displays, in the display unit or the auxiliary input unit, words combinable by the characters corresponding to the individual character regions of the one character group region pertaining to the pressed at least one central individual character region key and/or the character corresponding to the pressed at least one individual character region;
wherein the character input unit comprises an integrated parenthesis key for performing an open parenthesis function and a closed parenthesis function, and
wherein if the integrated parenthesis key is pressed once, an open parenthesis symbol is input, and then if the integrated parenthesis key is pressed once again, a closed parenthesis symbol corresponding to the open parenthesis symbol is input;
wherein if the integrated parenthesis key is pressed once or pressed and held down, a parenthesis symbol display in which various parenthesis symbols are listed is displayed and
wherein:
(a)(i) if the parenthesis symbol is selected in the parenthesis symbol display, one or more open parenthesis symbols are sequentially input or
(ii) if the parenthesis symbol in the parenthesis symbol display is repeatedly pressed, a corresponding open parenthesis symbols are input, and then each time the integrated parenthesis key is pressed once, the closed parenthesis symbol is input in a reverse order to correspond to the corresponding open parenthesis symbols, and
(b) if the parenthesis symbol display is pressed and slid in a predetermined direction, the parenthesis symbol display is converted into another symbol display.

20. (Original) The character input device of claim 1, wherein the character input unit includes a miscellaneous input unit, wherein the miscellaneous input unit is arranged in a predetermined direction of the language input unit, and
wherein, in the miscellaneous input unit, data required for character input and user data in addition to a number, a symbol, a special character, an emoticon, a function key, a setting key, and an editing key are registered and
wherein if the miscellaneous input unit is pressed and slid in a predetermined direction, the miscellaneous input unit is converted into another miscellaneous input unit.

21.-23. (Canceled)
  
24. (Original) The character input device of claim 1, wherein the character input unit includes a miscellaneous input unit, wherein if one or more characters or numbers are input via the language input unit or the miscellaneous input unit, the auxiliary input unit displays an emoticon, an icon, a symbol, and an operation symbol related to the one or more characters or numbers so that the displayed emoticon, icon, symbol, and operation symbol may be selected and input and
wherein if the auxiliary input unit is pressed and slid in a predetermined direction, another data is displayed.

25.-32. (Canceled)  
  
33. (Original) The character input device of claim 1, wherein a plurality of language input units are arranged to input a plurality of languages so that the plurality of languages are simultaneously input.

34. (Original) The character input device of claim 33, wherein two language input units and one or more miscellaneous input units are arranged to input two languages at the same time, or four language input units and two or more miscellaneous input units are arranged to input four languages at the same time.

35. (Original) The character input device of claim 33, further comprising:
a translating key for translating the characters input via the character input unit into other languages and allowing the display units of the other language input units to display the characters.

36. (Previously Presented) The character input device of claim 33, wherein a plurality of language input units are converted into reduced size of icons, respectively, and arranged in a peripheral area, and wherein if one of the reduced size of icons is selected, the one of the reduced size of icons is enlarged and the language input previously is translated and displayed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 1, 3, 10, 18-20, 24, 33-36 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

Hirshberg (US 20130339895 A1) discloses: a character input device (fig. 7-8, 0131-141, software touchscreen keyboard such as implemented on touchscreen devices of fig.8, fig.10) comprising:
a character input unit configured to input a character or a symbol (fig.7: soft keyboard implemented via memory and processor);
a display unit configured to display the character or symbol input via the character input unit on a display (fig.7, 0131: touchscreen display);
storage unit configured to store data input via the character input unit and information or data related to a character input (fig.2, 0079 show various forms of temporary and persistent storage used to implement predictive character input system); and
a control unit configured to control the character input unit, the display unit, and the storage unit (fig.8, fig.10, 0141, 0163: processor of smartphone for implementing fig.2, fig.7),
wherein the character input unit includes a language input unit (fig.7, 0131) and an auxiliary input unit (0077: display and selection of word list constitutes auxiliary input unit),
wherein the language input unit is compartmentalized into a plurality of character group regions (fig.7 show a plurality of character group regions corresponding to each key press between keys, such as shown in fig.7:154, 150e, 0135; i.e., the 4 buttons including the middle area around point 150e correspond to a character group region, i.e., the region 154, hence, logical compartmentalization of keys),
wherein the character group regions are divided into a plurality of individual character regions (fig.7:154: the four regions corresponding to the individual key areas ), wherein at least one character group region has a central individual character region disposed at the central region of the at least one character group region (fig..7:150e: central ambiguous character region between the displayed keys, as the central region shown in a central interactive region containing visual borders to adjacent regions, it constitutes a key), and
wherein when at least one central individual character regions keys of one character group region and/or at least one individual character region of another character group region is sequentially pressed (fig.7, 0134-135, 0137, fig.2: generation of ordered word list based on sequential pressing of ambiguous central character regions), the control unit displays, in the display unit or the auxiliary input unit, words combinable by the characters corresponding to the individual character regions of the one character group regions pertaining to the pressed cat least one central individual character region key and/or the character corresponding to the pressed at least one individual character region (0137, 0077: display of word list  for user selection based on combination scheme of fig.2, 0079).

Gutowitz (US 20040056844 A1) discloses: wherein the character input unit comprises an upper and lower case shift key, and wherein if the character or word is input and the upper / lower case shift key is then pressed, the character or word input after a blank is input is converted into an upper or lower case (fig.1:1009; fig.5, 0036-37: inputting capitalization to apply capitalization effects to previous inputted word (i.e. sequence of letters separated by a space)).

Isted (US 20160358505 A1) discloses: wherein the character input unit comprises an integrated parenthesis key for performing an open parenthesis function and a closed parenthesis function (figs. 11A-B:1114, 0106-113);
wherein if the integrated parenthesis key is pressed once, an open parenthesis symbol is input, and then if the integrated parenthesis key is pressed once again, a closed parenthesis symbol corresponding to the open parenthesis symbol is input (figs. 11A-B, 0106-113 show repeated pressings of the integrated parenthesis key in order to enter open and closed parentheses, as desired, during the course of normal operation).

Paek (US 20160070441 A1) discloses: if the parenthesis symbol display is pressed and slid in a predetermined direction, the parenthesis symbol display is converted into another symbol display (fig.5A, 0038-39).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 1, 19 as a whole. Thus, the claims are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143